FILED
                                                                     United States Court of Appeals
                        UNITED STATES COURT OF APPEALS                       Tenth Circuit

                               FOR THE TENTH CIRCUIT                      September 14, 2018
                           _________________________________
                                                                          Elisabeth A. Shumaker
                                                                              Clerk of Court
 UNITED STATES OF AMERICA,

          Plaintiff - Appellee,

 v.                                                        No. 17-3018
                                                (D.C. No. 6:16-CR-10016-EFM-1)
 JOSE AMADOR,                                              (D. Kan.)

          Defendant - Appellant.

 –––––––––––––––––––––––––––––––––––

 UNITED STATES OF AMERICA,

          Plaintiff - Appellee,

 v.                                                        No. 17-3135
                                                (D.C. No. 6:16-CR-10016-EFM-2)
 DIANA MEKAEIL,                                            (D. Kan.)

          Defendant - Appellant.

                           _________________________________

                               ORDER AND JUDGMENT*
                           _________________________________

Before BRISCOE, BALDOCK, and EID, Circuit Judges.
                   _________________________________




      *
         This order and judgment is not binding precedent, except under the doctrines
of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
       Defendants Jose Amador and Diana Mekaeil were indicted by a federal grand

jury on drug trafficking and firearms charges after incriminating evidence was seized

from their hotel room, rental truck, and a backpack carried by Amador. Amador and

Mekaeil moved to suppress the evidence seized from the hotel room, but their motion

was denied by the district court. As part of its ruling, the district court also held that

Amador’s warrantless arrest, which preceded the search of the hotel room, was

reasonable. Amador and Mekaeil then each entered into written plea agreements,

reserving their right to appeal the district court’s denial of their motion to suppress.

Both defendants now appeal. Exercising jurisdiction pursuant to 28 U.S.C. § 1291,

we affirm.

                                             I

                                  Factual background

       On November 16, 2015, Brianna Hines-Black was working as a housekeeper at

the Hampton Inn and Suites in Mulvane, Kansas. The hotel was attached to the

Kansas Star Casino, a gambling facility owned by the State of Kansas. At

approximately 1:57 p.m. that afternoon, Hines-Black knocked on the door of Room

150.1 Receiving no response to her knocks, Hines-Black entered Room 150 with the

intent of cleaning it. Upon entering the room, Hines-Black observed several items in

open view that caught her attention. These included a container of a flammable

substance that she believed might be lighter fluid, two glass pipes that she later


       1
        According to Hines-Black, there was not a “Do Not Disturb” sign on the door
of Room 150. She testified that had such a sign been present on the door, hotel
policy would not have allowed her to knock on the door or enter the room.
                                             2
described to law enforcement agents as crack pipes, a scale, a beaker, and what

appeared to be a plastic bag full of crack in an open drawer.

       After observing these items, Hines-Black proceeded to clean the room to the

best of her ability and then left the room at 2:08 p.m., approximately eleven minutes

after she entered it. Hines-Black then went immediately to her supervisor, a woman

named Kendra, and told her about the items she had seen in Room 150. Kendra

informed Hines-Black that she would take care of the situation.

       Kendra contacted Joseph Shanks, the manager of the hotel, and informed him

about what Hines-Black had seen in Room 150. Shanks, in turn, contacted

enforcement agents who were assigned to the casino by the Kansas Racing and

Gaming Commission. One of those agents, Craig Pentecost, was specifically

assigned to investigate. Pentecost called the Mulvane Police Department and asked

them to send an officer to the hotel to assist in the investigation.

       Pentecost then proceeded to the hotel and spoke with both Shanks and Hines-

Black. Shanks provided Pentecost with a copy of the bill for Room 150, which

indicated the room had been rented by a woman named Diana Mekaeil from

November 15, 2016, to November 16, 2016. Hines-Black told Pentecost that when

she entered Room 150, she noticed several butane lighters, what appeared to be glass

crack pipes sitting out on a desk, and a bag of crack in an open desk drawer.

       Officer Brandon Bohannon of the Mulvane Police Department arrived at the

hotel and Pentecost briefed him on the situation. Bohannon and Pentecost mutually

decided that the Mulvane Police Department would take the lead on the matter.


                                            3
Bohannon then spoke with Hines-Black. After doing so, Bohannon and Pentecost

decided to enter Room 150. According to Pentecost, he was concerned that the room

was being used as a methamphetamine lab. Bohannon was concerned about the

presence of a flammable substance in the room and whether it presented a health

hazard to the facility.

       At approximately 2:38 p.m., Pentecost and Bohannon approached Room 150,

knocked on the door, and announced “Police department.” ROA, Vol. 3 at 41.2 No

one responded to their knocks. Consequently, with the assistance of Shanks,

Pentecost and Bohannon entered Room 150. Inside the room, Pentecost and

Bohannon observed, in open view on a table, two butane lighters, a can of acetone, a

large box of plastic sandwich bags, two glass pipes, a plastic measuring cup, a metal

measuring spoon, a roll of cellophane wrap, and a set of digital scales. The men also

noticed that the smoke detector in the room had been covered with a red plastic-type

bag. Based upon their observations, Pentecost and Bohannon decided to leave the

room, seal it, and obtain a search warrant.

       Bohannon contacted his supervisor, Lieutenant Matthew O’Brien, and asked

him to report to the scene. When O’Brien arrived at the hotel, Bohannon took him

inside Room 150 and showed him the items that were in plain view. They then left

Room 150 and O’Brien concluded that they needed a warrant to search the room.




       2
        All citations to the record on appeal in this opinion are intended to refer to
the record in Appeal No. 17-3018.
                                              4
      In the meantime, another Kansas Racing and Gaming Commission agent

reviewed surveillance footage from the hotel to determine who had been in Room

150. The footage revealed that a man and a woman had been occupying the room.

At approximately 3:58 p.m., those two individuals entered the hotel lobby and headed

to Room 150. As they did so, they were taken into custody by Mulvane police

officers. The male suspect was determined to be Amador and the female suspect

was determined to be Mekaeil. At the time of his arrest, Amador was carrying a

backpack that contained a stolen .45 caliber loaded handgun, approximately ¼ pound

of cocaine, 1 ½ pounds of methamphetamine, an unspecified quantity of black tar

heroin, and prescription pills. Both Amador and Mekaeil were determined to be in

possession of room keys for Room 150.

      O’Brien ultimately prepared an application for a search warrant that stated, in

pertinent part, as follows:

             That the basis for this probable cause is: Your Affiant, Matthew
      T. O’Brien, #102, is currently a Detective Lieutenant with the Mulvane
      Police Department and is currently assigned to the Investigation Unit.
      Your Affiant was informed by Mulvane Police Officer Brandon
      Bohannon that he was called to the Hampton Inn, room 150, located at
      785 Kansas Star Drive, City of Mulvane, County of Sumner, Kansas, of
      drugs being found in room 150. Upon arrival Officer Bohannon stated
      he met Kansas Racing Gaming Commission Special Agent Craig
      Pentecost and Hampton Inn housekeeping employee Brianaa [sic]
      Black. Ms. Black stated that she was servicing room 150, when she
      observed in plain view on a table a scale, meth pipe, Ziploc sandwich
      bags, acetone, and other items. Officer Bohannon further informed your
      Affiant that Miss Black escorted him and Agent Pentecost in the room
      and they observed in plainview [sic] the above listed items and in an
      open desk drawer in plain view he observed two clear plastic bags
      containing what appeared to be crystal methamphetamine. Officer
      Bohannon also stated he observed numerous lap tops [sic] computers,


                                          5
      Ipads [sic], numerous cell phones, checkbook in another name, jewerly
      [sic] and other items.
              Your Affiant had learned from the Hampton Inn that room 150
      was rented by Diana Mekaeil of Wichita, Kansas and that their [sic]
      were two people in the room.
              Kansas Racing Gaming Commission Special Agent Craig
      Pentecost informed your Affiant that the Kansas Star Casino
      Surveillance officer has searched surveillance video and observed that
      on November 16, 2015 at 1103 hours, a female later identified as Diana
      Mekaeil and a male later identified [sic] Jose Amador enter room 150
      and exited the room around 1110 hours. Agent Pentecost stated the
      surveillance video captured Diana Mekaeil and Jose Amador entered
      [sic] a red 2015 Dodge Ram Pick up [sic] truck bearing Kansas 826FBZ
      and drive away.
              Officer Bohannon further informed your Affiant that at
      approximately 1530 hours, Diana Mekaeil and Jose Amador arrived at
      the Hampton Inn and were arrested as they exited the red Dodge Ram
      pick up [sic] truck. Pursuant to the arrest Officer Bohannon searched
      Jose Amador’s backpack he was carrying and observed in the backpack
      approximately ¼ lb of cocaine, 1 ½ lbs of methamphetamine, black tar
      heroine [sic], pills, “cotton candy” methamphetamine, and a stolen 45.
      [sic] Calibrie [sic] firearm stolen out of McPherson. Additionally,
      Officer Bohannon stated that both Mekaeil and Amador had on [sic]
      their possession a key to room 150.
              Your Affiant was informed by Mr. Tate Jackson of Enterprise
      who advised that the 2015 Dodge Ran pick up [sic] truck was rented by
      a Paul Schaffer and it was done on line [sic] and no further information
      was provided.
              Your Affiant had learned that Diana Mekaeil [sic] numerous
      arrests for possession of illegal drugs and no tax stamp and Jose
      Amador had several arrests for burglary and one for firearms
      possession.
              Based on your Affiant [sic] over forty years of law enforcement
      experience, believes that there is illegal contraband in the 2015 Dodge
      Ram Pick up [sic].

ROA, Vol. 1 at 61-62.

      A search warrant was ultimately issued and executed for Room 150 and the

rental truck that was used by defendants.




                                            6
                                   Procedural background

      On January 12, 2016, a federal grand jury returned a four-count indictment

against Amador and Mekaeil. Count One charged both defendants with conspiracy to

possess with the intent to distribute, and to distribute, methamphetamine, in violation

of 21 U.S.C. § 841(b)(1)(A)(ii)(II). Counts Two, Three, and Four charged Amador

with being a felon in possession of firearms and ammunition, in violation of 18

U.S.C. §§ 922(g)(1) and 924(a)(2).

      Mekaeil moved to suppress all evidence seized during the execution of the

search warrant for Room 150. Amador subsequently sought and was granted leave to

join Mekaeil’s motion.3 On June 13, 2016, the district court held an evidentiary

hearing on defendants’ motion to suppress.

      On June 30, 2016, the district court issued a memorandum and order denying

the defendants’ motion to suppress. In doing so, the district court concluded “that the

officers’ initial search was unconstitutional because law enforcement did not have

consent to enter the room and exigent circumstances did not exist for a warrantless

search.” ROA, Vol. 1 at 74. “Nevertheless,” the district court concluded that “the

later obtained search warrant and subsequent search were based on probable cause

absent the officers’ illegal observations.” Id. Specifically, the district court noted



      3
        It is undisputed that Room 150 was rented solely in Mekaeil’s name. At no
point during the district court proceedings, however, did the government challenge
Amador’s standing to challenge the search of Room 150. “Because [his] standing, or
lack thereof, is rooted in substantive Fourth Amendment law rather than Article III,
the [g]overnment has waived any objection as to [his] standing.” United States v.
DeGasso, 369 F.3d 1139, 1143 n.3 (10th Cir. 2004).
                                            7
that “[s]uch information include[d] a statement that [Hines-Black] observed a scale,

meth pipe, ziplock sandwich bags, acetone, and other items in room 150 when she

cleaned it.” Id. at 80.

       In October of 2016, the government, in anticipation of entering into plea

agreements with the defendants, filed separate informations against Amador and

Mekaeil. The information filed against Amador charged him with one count of

possessing a firearm in furtherance of a drug trafficking crime, i.e., possession with

the intent to distribute methamphetamine, in violation of 18 U.S.C. § 924(c), and one

count of knowingly and intentionally using a communication facility, i.e., a

telephone, to facilitate the distribution of methamphetamine, in violation of 21 U.S.C.

§ 843(b). The information filed against Mekaeil charged her with a single count of

knowingly and intentionally using a communication facility, i.e., a telephone, to

facilitate the distribution of methamphetamine, in violation of 21 U.S.C. § 843(b).

Both defendants subsequently filed pleadings waiving their right to indictment.

       On October 28, 2016, Mekaeil entered into a written plea agreement with the

government. On November 1, 2016, Amador likewise entered into a written plea

agreement with the government. Under the terms of their respective plea agreements,

defendants agreed to plead guilty to the counts alleged against them in the

informations. Defendants also agreed to waive any right to appeal or collaterally

attack their convictions or sentences, but they both specifically reserved the right to

appeal the denial of their motion to suppress. For its part, the government agreed to

dismiss the indictment, to recommend sentences at the low end of the applicable


                                            8
Guideline range, and to recommend that defendants receive three-level reductions for

acceptance of responsibility.

      On January 18, 2017, the district court sentenced Amador to a term of

imprisonment of 108 months, to be followed by a three-year term of supervised

release. On June 9, 2017, the district court sentenced Mekaeil to a term of

imprisonment of 48 months, to be followed by a one-year term of supervised release.

      Both defendants filed timely notices of appeal.

                                            II

      Amador argues that the officers lacked probable cause to arrest him at the

hotel prior to the search of Room 150. Further, both Amador and Mekaeil challenge

the district court’s denial of their motion to suppress the evidence seized during the

execution of the search warrant for Room 150. We conclude, as explained in greater

detail below, that both of these issues lack merit.

                                  A. Amador’s arrest

      Amador challenges the legality of his warrantless arrest. More specifically,

Amador argues that the officers lacked probable cause to arrest him in the lobby of

the hotel, prior to the search of Room 150. Generally speaking, we review de novo a

district court’s determination of whether probable cause existed to arrest a defendant.

United States v. Valenzuela, 365 F.3d 892, 896 (10th Cir. 2004).

      1) Was the issue raised and addressed below?

      We begin by addressing whether Amador actually raised this argument below.

It is undisputed that the written pleadings defendants filed in the district court “did


                                            9
not challenge the evidence seized from the search incident to arrest and did not assert

that Defendants’ arrests were illegal.” ROA, Vol. 1 at 81 n. 17. During the hearing

on defendants’ motion to suppress, Mekaeil’s counsel argued that the arrests of

Mekaeil and Amador were illegal because they were “based off of what [the officers]

had seen with their own eyes when searching [Room] 150 without a warrant,” and

that, consequently, any evidence found on the defendants at the time of their arrest

should have been excluded from the application filed in support of the search warrant

for Room 150. ROA, Vol. 3 at 122. Amador’s counsel did not expressly join in this

argument or make the same argument. Instead, he argued only that the defendants’

arrests “w[ere] predicated upon the fruits of the [illegal] search [of Room 150], not

by observation of any illegal conduct, [sic] that was committed in the presence of the

officers.” Id. at 133.

      The district court, in its memorandum and opinion denying defendants’ motion

to suppress, included a footnote that addressed the arguments made at the hearing by

Mekaeil’s counsel and stated, in pertinent part:

      During the hearing, in response to the Court’s questioning, Defendant
      Mekaeil’s attorney stated that the arrest was illegal because it was based
      on the information obtained from the officers’ illegal search of room
      150 or from information obtained from Black (whose veracity was not
      explained). “[A] warrantless arrest must be supported by probable
      cause.” United States v. Dozal, 173 F.3d 787, 792 (10th Cir. 1999).
      Considering the totality of the circumstances, an officer has probable
      cause to arrest if he “learned of facts and circumstances through
      reasonably trustworthy information that would lead a reasonable person
      to believe that an offense has been or is being committed by the person
      arrested.” Id. (quotation marks and citation omitted). Here, there was
      sufficient information from a reasonably trustworthy source to give the
      officers’ [sic] probable cause to believe that an offense had been or was
      being committed by Defendants. Thus, to the extent that Defendants’
                                          10
      [sic] challenge their arrest as illegal, the Court finds otherwise.
      Accordingly, the items included as information in the search warrant
      related to Defendants’ arrest is proper.

ROA, Vol. 1 at 81 n. 17.

      Thus, in sum, it is not entirely clear that Amador’s counsel directly challenged

the legality of his arrest in the district court. But it is undisputed that Amador joined

in the motion to suppress filed by Mekaeil, the district court held a hearing on the

joint motion, and the district court ultimately addressed the legality of both

defendants’ arrest in its memorandum and opinion. Consequently, we will treat the

issue as properly preserved.

      2) Standard of review for warrantless arrests

      As part of his challenge to the district court’s ruling, Amador argues that Tenth

Circuit precedent setting forth the standard of review for warrantless arrests is

erroneous because it directs courts to view the evidence in the light most favorable to

the government. See Amador Opening Br. at 19 (citing United Sates v. Zamudio-

Carrillo, 499 F.3d 1206, 1209 (10th Cir. 2007)). We conclude it is unnecessary to

address this argument for two reasons. First, absent en banc reconsideration or an

intervening Supreme Court decision, we are bound by Tenth Circuit precedent, such

as Zamudio-Carrillo. See United States v. White, 782 F.3d 1118, 1126-27 (10th Cir.

2015). Second, and in any event, the “light most favorable” standard has no impact

on the outcome of this appeal because the underlying facts are essentially undisputed.



      3) Probable cause to arrest


                                           11
      Turning to the merits of Amador’s challenge, it is well established that “a

warrantless arrest by a law officer is reasonable under the Fourth Amendment where

there is probable cause to believe that a criminal offense has been or is being

committed.” Devenpeck v. Alford, 543 U.S. 146, 152 (2004). “To determine

whether an officer had probable cause for an arrest, we examine the events leading up

to the arrest, and then decide whether these historical facts, viewed from the

standpoint of an objectively reasonable police officer, amount to probable cause.”

Dist. of Columbia v. Wesby, 138 S. Ct. 577, 586 (2018) (quotations omitted).

“Because probable cause deals with probabilities and depends on the totality of the

circumstances, it is a fluid concept that is not readily, or even usefully, reduced to a

neat set of legal rules.” Id. (quotations and citations omitted). “It requires only a

probability or substantial chance of criminal activity, not an actual showing of such

activity.” Id. (quotations omitted).

      Applying these principles to the case at hand, we readily agree with the district

court that the officers had probable cause to conduct a warrantless arrest of Amador.

Hines-Black’s observations of drug paraphernalia and what appeared to be drugs in

Room 150, combined with the officers’ review of casino and hotel surveillance video

showing that Amador occupied Room 150 with Mekaeil, provided the officers with

probable cause to believe that Amador was connected to the drug paraphernalia and

drugs and had committed one or more drug trafficking offenses.



                        B. The evidence seized from Room 150


                                           12
      The district court concluded, and the parties agree on appeal, that it was

unlawful for the officers to enter Room 150 without a search warrant. But Amador

and Mekaeil take issue with the district court’s decision not to apply the exclusionary

rule to the evidence that was ultimately seized during the execution of the search

warrant for Room 150. More specifically, they approach the admissibility of this

evidence from a different angle on appeal. They now argue that the only exception to

the exclusionary rule that is potentially applicable here is the independent source

doctrine, and they in turn argue that the district court failed to properly apply that

doctrine in resolving their motion to suppress. For the reasons more fully discussed

below, however, we reject defendants’ arguments.

      1) Standard of review

      In addressing a challenge to a district court’s denial of a motion to suppress,

“we view the evidence in the light most favorable to the government, accept the

district court’s findings of fact unless they are clearly erroneous, and review de novo

the ultimate question of reasonableness under the Fourth Amendment.” United States

v. Saulsberry, 878 F.3d 946, 949 (10th Cir. 2017) (quotation marks omitted).

      2) The independent source doctrine

      “[T]he exclusionary rule prohibits introduction into evidence of tangible

materials seized during an unlawful search,” as well “the introduction of derivative

evidence, both tangible and testimonial, that is the product of the primary evidence,

or that is otherwise acquired as an indirect result of the unlawful search.” Murray v.

United States, 487 U.S. 533, 536-37 (1988). “Almost simultaneously with [its]


                                            13
development of the exclusionary rule,” the Supreme Court “also announced what has

come to be known as the ‘independent source’ doctrine.” Id. at 537. The

independent source doctrine is one of the exceptions to the exclusionary rule that

“involve the causal relationship between the unconstitutional act and the discovery of

evidence.” Utah v. Strieff, 136 S. Ct. 2056, 2061 (2016). It “allows trial courts to

admit evidence obtained in an unlawful search if officers independently acquired it

from a separate, independent source.” Id.

      “The independent source doctrine” rests “upon the policy that, while the

government should not profit from its illegal activity, neither should it be placed in a

worse position than it would otherwise have occupied.” Murray, 487 U.S. at 542.

Thus, “[s]o long as a later, lawful seizure is genuinely independent of an earlier,

tainted one . . . there is no reason why the independent source doctrine should not

apply.” Id. Indeed, “[w]hen the challenged evidence has an independent source,

exclusion of such evidence would put the police in a worse position than they would

have been in absent any error or violation.” Nix v. Williams, 467 U.S. 431, 443

(1984).

      In Murray, federal law enforcement agents illegally entered an unoccupied

warehouse and “observed in plain view numerous burlap-wrapped bales that were

later found to contain marijuana.” Id. at 535. The agents “left without disturbing the

bales, kept the warehouse under surveillance, and did not reenter it until they had a

search warrant.” Id. “In applying for the warrant, the agents did not mention the

prior entry, and did not rely on any observations made during that entry.” Id. at 535-


                                            14
36. The warrant was subsequently issued and executed and the agents “seized 270

bales of marijuana and notebooks listing customers for whom the bales were

destined.” Id. at 536.

      The Supreme Court held, in determining whether the seized evidence should

be excluded, that the “ultimate question” was “whether the search pursuant to warrant

was in fact a genuinely independent source of the” seized evidence. Id. at 542. That

would not be the case, the Court held, if “the agents’ decision to seek the warrant was

prompted by what they had seen during the initial entry” or “information obtained

during that entry was presented to the Magistrate and affected his decision to issue

the warrant.” Id. Mekaeil and Amador parse Murray into two separate prongs of

analysis that ask whether the illegally observed evidence (1) prompted the officers to

seek a warrant or (2) affected the magistrate’s decision to grant the warrant. Below,

we refer to that two-prong framework solely to resolve this appeal.

      3) The invited error doctrine precludes review of defendants’ assertion
      that the district court failed to consider and apply the first prong of the
      Murray test

      The record in this case, as we shall proceed to describe, firmly establishes that

the district court applied the precise analytical framework that defendants argued in

their motion to suppress should be applied. More specifically, the district court, as

the defendants urged it to do, considered only whether the application for the search

warrant, omitting the information contained therein that was derived from the

officers’ illegal entries into Room 150, contained sufficient information to provide

probable cause for issuance of the search warrant. In doing so, the district court


                                          15
effectively considered only the second prong of the Murray test. In light of these

circumstances, we conclude that the invited error doctrine precludes defendants from

now arguing that the district court, in resolving their motion to suppress, failed to

consider and apply the first prong of the test outlined in Murray.4

       The invited error doctrine, we have noted, is “a species of waiver” that

“precludes a party from arguing against a proposition the party willingly adopted”

before the district court. United States v. Rodebaugh, 798 F.3d 1281, 1304 (10th Cir.

2015). In other words, “[h]aving induced the [district] court to rely on a particular

erroneous proposition of law or fact, a party . . . may not at a later stage . . . use the

error to set aside the immediate consequences of the error.” United States v.

DeBerry, 430 F.3d 1294, 1302 (10th Cir. 2005) (quotation marks omitted).

       In this case, Mekaeil filed a timely motion to suppress and Amador was

allowed by the district court to join in that motion. The suppression motion began by

asserting that the law enforcement officers violated defendants’ Fourth Amendment

rights by entering Room 150 without a warrant. The motion in turn asserted that

exclusion of the evidence seized from Room 150 was “a necessary remedial

measure.” ROA, Vol. I at 39. In support of this latter argument, the motion asserted,

citing in part this court’s decision in United States v. Sims, 428 F.3d 945 (10th Cir.

2005), that the application submitted in support of the search warrant for Room 150,


       4
         Although the government has not expressly argued that we should apply the
invited error doctrine, it has argued that defendants waived their argument regarding
the first prong of the Murray test by failing to assert that argument below. And, in
any event, we may sua sponte apply the invited error doctrine. United States v.
Mancera-Perez, 505 F.3d 1054, 1057 n.3 (10th Cir. 2007).
                                             16
setting aside the observations made by the law enforcement officers during their two

illegal entries into Room 150, lacked sufficient information to provide probable cause

for issuance of the warrant. 5 Id. at 40-41. Lastly, the motion asserted that “without

the warrant,” the government could not establish “that the evidence from the search

of [R]oom 150 would have been inevitably discovered, or discovered through

independent means, or that such evidence was so attenuated from the illegality as to

dissipate the taint of the unlawful conduct.” Id. at 43. At no point did the motion

discuss in detail the independent source doctrine, cite to Murray, or argue that the

law enforcement officers would not have sought a search warrant absent their illegal

entries into Room 150. Thus, in sum, the defendants, consistent with our decision in

Sims, asked the district court to resolve their suppression motion simply by

examining the search warrant application and deciding whether, absent the

observations made by the law enforcement officers in Room 150, it contained

sufficient information to provide probable cause for issuance of the search warrant.

      The government, in its written response to the defendants’ motion to suppress,

argued that exigent circumstances existed that justified the officers’ warrantless

entries into Room 150. Alternatively, the government argued, citing primarily Sims,



      5
         In Sims, this court dealt with a situation where an arrest warrant and search
warrants obtained to search the defendant’s office, home computer, and computer
disks seized from his luggage all relied in part on fruits from an earlier illegal
warrantless search of the defendant’s office. In addressing this situation, this court
stated: “When a warrant is tainted by some unconstitutionally obtained information,
we nonetheless uphold the warrant if there was probable cause absent that
information.” 428 F.3d at 954.

                                          17
that setting aside the information observed by the officers during their warrantless

entries into Room 150, the search warrant application still contained sufficient

information to provide probable cause for the issuance of a search warrant. Lastly,

the government argued that even if probable cause was lacking, “the search should be

upheld under the good faith exception recognized in United States v. Leon, 468 U.S.
897 (1984).” ROA, Vol. I at 57.

      Defendants filed no reply brief. At the suppression hearing, neither the parties

nor the district court mentioned Murray or the independent source doctrine. Instead,

the district court repeatedly mentioned the inevitable discovery doctrine.6 Amador

ROA, Vol. 3 at 114-15, 122-23, 129, 132-34.

      When the district court issued its written decision denying the motion to

suppress, it did not mention the independent source doctrine, cite to Murray, or

consider whether the officers would have sought a search warrant absent their illegal

entries into Room 150. Instead, citing Sims, the district court analyzed the search

warrant application and concluded that, even setting aside the information that was

derived from the officers’ illegal entries into Room 150, the warrant contained

sufficient information to provide probable cause for issuance of the search warrant.

In short, the district court agreed with defendants that the officers illegally entered



      6
         “The inevitable discovery doctrine allows for the admission of evidence that
would have been discovered even without the unconstitutional source.” Strieff, 136
S. Ct. at 2061. Thus, the inevitable discovery doctrine requires a court to consider a
hypothetical, i.e., would law enforcement officers have found the evidence at issue
independently of the illegality.

                                            18
Room 150, but it disagreed with defendants that, setting aside the observations made

by the officers during their illegal entries, the search warrant application lacked

sufficient information to provide probable cause of the issuance of a search warrant

for Room 150.

      In light of these circumstances, we conclude that defendants induced the

district court to consider only the second prong of the Murray test, and thus the

invited error doctrine precludes our review of defendants’ argument that the district

court failed to consider the first prong of the test outlined in Murray, i.e., whether the

law enforcement agents’ decision to seek the search warrant was prompted by what

they had seen in Room 150 during their illegal entries.

                                                III

      The judgment of the district court is AFFIRMED.


                                                      Entered for the Court



                                                      Mary Beck Briscoe
                                                      Circuit Judge




                                           19